Exhibit 10.1

EXECUTION COPY

REASSIGNMENT NO. 16 OF RECEIVABLES

IN REMOVED ASSET POOL ONE ACCOUNTS

REASSIGNMENT NO. 16 OF RECEIVABLES INCLUDED IN ASSET POOL ONE (this
“Reassignment”), dated as of February 14, 2016, by and between the CHASE
ISSUANCE TRUST (the “Issuing Entity” or the “Trust”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Collateral Agent”), pursuant to the Asset Pool One
Supplement referred to below.

W I T N E S S E T H:

WHEREAS, the Trust and the Collateral Agent are parties to the Third Amended and
Restated Asset Pool One Supplement, dated as of January 20, 2016 (hereinafter as
such agreement may have been, or may from time to time be, amended, supplemented
or otherwise modified, the “Asset Pool One Supplement”);

WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to remove
from Asset Pool One all Asset Pool One Receivables in certain designated Asset
Pool One Accounts identified on Schedule 1 to this Reassignment (the “Removed
Asset Pool One Accounts”) and to cause the Collateral Agent to reassign the
Asset Pool One Receivables of such Removed Asset Pool One Accounts, whether now
existing or hereafter created, from the Collateral Agent to the Trust; and

WHEREAS, the Collateral Agent is willing to accept such designation and to
reassign the Asset Pool One Receivables in the Removed Asset Pool One Accounts
subject to the terms and conditions hereof;

NOW, THEREFORE, the Owner Trustee, on behalf of the Trust, and the Collateral
Agent hereby agree as follows:

Defined Terms. All terms defined in the Asset Pool One Supplement and used
herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Removal Cut-Off Date” shall mean, with respect to the Removed Asset Pool One
Accounts designated hereby, December 31, 2015.

“Removal Date” shall mean, with respect to the Removed Asset Pool One Accounts
designated hereby, February 14, 2016.

“Removal Notice Date” shall mean, with respect to the Removed Asset Pool One
Accounts, February 5, 2016.

1. Designation of Removed Asset Pool One Accounts. No later than five Business
Days after the Removal Date, or as otherwise agreed upon between the Trust and
the Collateral Agent, the Trust will deliver to the Collateral Agent an accurate
list, based on the computer records of, or kept on behalf of, the Transferor (in
the form of a computer file, microfiche list, CD-ROM or such other form as is
agreed upon between the Transferor and the Collateral Agent) of all Removed
Asset Pool One Accounts, identified by account number and



--------------------------------------------------------------------------------

the aggregate amount of Asset Pool One Principal Receivables in each Removed
Asset Pool One Account as of the Removal Cut-Off Date, which list shall, as of
the Removal Date, modify and amend and be incorporated into and made a part of
this Reassignment and the Asset Pool One Supplement.

2. Reassignment of Receivables. The Collateral Agent does hereby reassign to the
Trust, without recourse, on and after the Removal Date, all right, title and
interest of the Collateral Agent in, to and under the Asset Pool One Receivables
now existing and hereafter created from time to time in the Removed Asset Pool
One Accounts, all Interchange and Recoveries related thereto, all monies due or
to become due (including all Asset Pool One Finance Charge Receivables) and all
amounts received or receivable with respect thereto and all proceeds (as defined
in the UCC as in effect in the applicable jurisdiction) thereof (the “Removed
Collateral”).

3. Conditions Precedent. The reassignment hereunder of the Asset Pool One
Receivables in the Removed Asset Pool One Accounts and the amendment of the
Asset Pool One Supplement pursuant to Section 7 of this Reassignment are each
subject to the satisfaction, on or prior to the Removal Date, of the conditions
set forth in subsection 2.5(b) of the Asset Pool One Supplement.

4. Representations and Warranties. The Trust hereby represents and warrants to
the Collateral Agent as of the Removal Date that:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Trust enforceable against the Trust, in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity); and

(b) List of Removed Accounts. The list of Removed Asset Pool One Accounts
delivered pursuant to subsection 2.5(b)(ii) of the Asset Pool One Supplement, as
of the Removal Date, is accurate in all material respects.

5. Representations and Warranties of the Servicer. No selection procedures
believed by the Servicer to be materially adverse to the interests of the Asset
Pool One Noteholders were utilized in selecting the Removed Asset Pool One
Accounts to be removed from the Trust and (I) a random selection procedure was
used by the Servicer in selecting the Removed Asset Pool One Accounts and only
one such removal of randomly selected Accounts shall occur in the then current
Monthly Period, (II) the Removed Asset Pool One Accounts arose pursuant to an
affinity, private-label, agent-bank, co-branding or other arrangement with a
third party that has been cancelled by such third party or has expired without
renewal and which by its terms permits the third party to repurchase the Removed
Asset Pool One Accounts subject to such arrangement, upon such cancellation or
non-renewal and the third party has exercised such repurchase right or (III) the
Removed Asset Pool One Accounts were selected using another method that will not
preclude transfers from satisfying the conditions for sale accounting treatment
under generally accepted accounting principles in effect for reporting periods
before November 15, 2009.

 

2



--------------------------------------------------------------------------------

6. Amendment of the Asset Pool One Supplement. The Asset Pool One Supplement is
hereby amended to provide that all references therein to the “Asset Pool One
Supplement,” to “this Asset Pool One Supplement” and to “herein” shall be deemed
from and after the Removal Date to be a dual reference to the Asset Pool One
Supplement as supplemented by this Reassignment. All references therein to the
Asset Pool One Accounts shall be deemed not to include the Removed Asset Pool
One Accounts designated hereunder and all references to Asset Pool One
Receivables shall be deemed not to include the Asset Pool One Receivables
reassigned hereunder. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Asset Pool
One Supplement shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein shall not constitute or be deemed to constitute a
waiver of compliance with or a consent to noncompliance with any term or
provision of the Asset Pool One Supplement.

7. Release.

(a) The Collateral Agent hereby expressly terminates, relinquishes, releases,
discharges and renders ineffective any and all security interests, liens,
mortgages and encumbrances, as against the Trust, any transferee of the Trust
and any person claiming title to or an interest in the Removed Collateral
through any such person, or any successor or assign of any of the foregoing (all
such persons and entities being referred to individually as a “Transferee” and
collectively as the “Transferees”), any and all right, title, benefit, interest
or claim whatsoever, present or future, actual or contingent (collectively,
“Rights”), owned or held by the Collateral Agent to, against or in respect of
the Removed Collateral.

(b) In case any provision of this Reassignment shall be rendered invalid,
illegal or unenforceable in any jurisdiction, the Collateral Agent hereby
acknowledges that its interest in the Removed Collateral is subordinate and
junior to the security interest of any Transferee and hereby expressly agrees
that any security interest it may have in any Removed Collateral is and shall
remain subordinate and junior to all security interests granted by a Transferee,
regardless of the time of the recording, perfection or filing thereof or with
respect thereto.

(c) The Collateral Agent acknowledges and agrees that the Transferees and their
representatives are expressly entitled to rely on the provisions of this
Section 8, it being the intent of the Collateral Agent that the Transferees will
acquire title to the Removed Collateral purchased by them free of any Rights
owned or held by the Collateral Agent to, against or in respect of the Removed
Collateral.

8. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

9. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Reassignment is executed and delivered by
Wilmington Trust Company (“WTC”), not individually or personally but solely as
Owner Trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by WTC but is made and
intended for the purpose of binding only the Trust, (c) nothing herein contained
shall be construed as creating any liability on WTC, individually or personally,
to perform any covenant either expressed or implied contained herein of the
Trust, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, (d) WTC has
not verified and made no investigation as to the accuracy or completeness of any
representations and warranties made by the Trust in this Reassignment and
(e) under no circumstances shall WTC be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Reassignment or any other related documents.

11. Authorization. The Collateral Agent hereby authorizes the Trust, or any
agent designated by the Trust, to file any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as the Trust may determine, in its sole discretion, are
necessary or advisable to reflect the reassignment to the Trust pursuant to
Section 3 hereof. Such financing statements may describe the collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Trust may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the Trust
in connection herewith, including, without limitation, describing such property
as “all assets” or “all personal property.”

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust, and the
Collateral Agent have caused this Reassignment to be duly executed by their
respective officers as of the day and year first above written.

 

CHASE ISSUANCE TRUST By:   WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

Chase Issuance Trust Reassignment No. 16 – APO

Reassignment No. 16 of Receivables in Removed Asset Pool One Accounts



--------------------------------------------------------------------------------

Schedule 1

REMOVED ASSET POOL ONE ACCOUNTS

[Delivered to the Collateral Agent]

 

6